     Case 2:19-cv-01338-WBS-KJN Document 190 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEENAN WILKINS, aka                              No. 2:19-cv-1338 WBS KJN P
     NERRAHBROWN,
12
                        Plaintiff,
13                                                    ORDER AMENDING AUGUST 24, 2021
            v.                                        ORDER AND REVISED SCHEDULING
14                                                    ORDER
     DR. CHRISTINE S. BARBER, et al.,
15
                        Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding pro se. On August 30, 2021, plaintiff filed
19   objections, and on September 1, 2021, filed a request for reconsideration of the undersigned’s
20   August 24, 2021 order granting defendants additional time to file dispositive motions. (ECF No.
21   185.) Plaintiff objects that he was not permitted an opportunity to oppose the request, and argues
22   no good cause supports the request because the dispositive motion deadline was extended twice
23   without request by any party. Plaintiff argues that defendants failed to use such extra time to
24   prepare their dispositive motion, and no additional time should be granted.
25          While plaintiff is correct that the dispositive motions deadline was sua sponte extended on
26   two prior occasions, such extensions were necessitated by plaintiff’s requests for the extension of
27   the discovery deadline. Indeed, discovery motions were still pending at the time defendants
28
                                                      1
     Case 2:19-cv-01338-WBS-KJN Document 190 Filed 09/07/21 Page 2 of 2


 1   sought their first extension of the dispositive motions deadline. Ideally, all discovery motions

 2   should be resolved prior to the filing of a dispositive motion. By separate order, the undersigned

 3   addressed the motions to compel. (ECF No. 189.) Therefore, the court will vacate the longer

 4   extension granted defendants due to the previously pending discovery motions, but affirms its

 5   finding that the defendants demonstrated good cause for the requested extension. The court

 6   affirms the order granting defendants’ motion to modify the dispositive motions deadline because

 7   the court finds good cause for such first extension, but amends defendants’ deadline to September

 8   25, 2021, as initially requested by counsel for defendants.

 9             On August 30, 2021, plaintiff filed a notice claiming that defendant Barber failed to file an

10   opposition to plaintiff’s motion for summary judgment. He received an opposition filed by the

11   remaining defendants, but did not receive an opposition by defendant Barber. However, the

12   record confirms that defendant Barber filed an opposition which was served on plaintiff at his

13   address of record. (ECF No. 179-1.) Nevertheless, because plaintiff apparently did not receive

14   such opposition, the Clerk is directed to send plaintiff a copy of the opposition, and plaintiff is

15   granted fourteen days from the date of this order in which to file his reply.

16             Accordingly, IT IS HEREBY ORDERED that:

17             1. Plaintiff’s motion for reconsideration (ECF No. 187) is partially granted.

18             2. The August 24, 2021 order granting defendants’ request for extension of time (ECF

19   No. 181) is affirmed, but the deadline for filing pretrial motions is advanced to September 25,

20   2021. In all other respects, the September 29, 2020 discovery and scheduling order remains in

21   effect.

22             3. The Clerk of the Court is directed to send plaintiff a copy of defendant Barber’s

23   opposition (ECF No. 179).

24             4. Plaintiff is granted fourteen days from the date of this order in which to file a reply.

25   Dated: September 7, 2021

26

27
     /wilk1338.850
28
                                                         2
